Judgment, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered on or about October 5, 1990, which consolidated the two actions and, upon consolidation, dismissed Action No. 2, unanimously affirmed, without costs.
Action No. 1 is a matrimonial action. Action No. 2 is a plenary action in which appellant seeks to enforce an agreement allegedly entered into by the parties relinquishing their rights to certain equitable distribution.
The Supreme Court acted within its discretion in consolidating the actions based on the existence of common questions of law and fact, and to prevent unnecessary duplication and possible injustice resulting from divergent decisions. (See, Chinatown Apts. v New York City Tr. Auth., 100 AD2d 824, 825.) Further, the matrimonial action is the proper forum for resolving the issues involving equitable distribution (see, Boronow v Boronow, 71 NY2d 284). Finally, the prior holding of *295the court declaring the letter agreement unenforceable in the matrimonial action, and from which no appeal was taken, is the law of the case, and thus the court properly dismissed the plenary action. Concur—Rosenberger, J. P., Kupferman, Kassal and Rubin, JJ.